Citation Nr: 0513723	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  91-37 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected generalized skin rash.  

2.  Whether an April 4, 1991, rating decision that denied 
service connection for hypertension should be reversed on the 
basis of clear and unmistakable error (CUE).  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected low back disorder.  

4.  Entitlement to service connection for claimed 
hypertension.  

5.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty for training from December 
1976 to March 1977 followed by National Guard service.  He 
was ordered to active duty in March 1979 and was separated 
from service in April 1987.  

This case initially came to the Board of Veterans' Appeals 
(Board), in part, from a March 1993 rating decision in which 
the RO denied service connection for hypertension.  

In a Supplemental Statement of the Case (SSOC) dated in 
August 1999, the RO recharacterized the issue as whether new 
and material evidence had been received to reopen a claim of 
service connection for hypertension.  

This case also comes to the Board from a January 1993 letter 
in which the RO denied the veteran's claim of CUE in an April 
1991 rating decision that denied service connection for 
hypertension and a October 1994 rating decision in that 
denied entitlement to a TDIU rating.  

This case also comes to the Board from a June 1996 rating 
decision, in which the RO implemented an April 1996 Board 
decision that granted service connection for a back disorder 
and a skin rash.  

In the June 1996 rating decision, the RO assigned a 10 
percent rating for each of these disabilities, effective on 
August 6, 1990, which is the date of his original claim of 
service connection.  The veteran subsequently perfected an 
appeal regarding the disability ratings assigned in that 
decision.  

In a January 2002 decision, the Board reopened and remanded 
the veteran's claim of service connection for hypertension.  
The Board also remanded the issues of increased ratings for 
the service-connected back disorder and skin disorder, 
entitlement to a TDIU rating, and whether the April 1991 
rating decision should be reversed on the basis of CUE.  

In the January 2002 decision, the Board denied a temporary 
total disability rating based on the need for convalescence 
pursuant 38 C.F.R. § 4.30.  The Board also determined that 
the veteran had not perfected a timely appeal regarding the 
April 1991 rating decision that denied service connection for 
hypertension.  Thus, these issues were resolved and no longer 
on appeal.  

In April 2004, the Board once again remanded issues of 
service connection for hypertension, increased ratings for 
the service-connected back disorder and skin disorder, 
entitlement to a TDIU rating, and whether the April 1991 
rating decision should be reversed on the basis of CUE.  

In the April 2004 decision, the Board dismissed a claim of 
service connection for a psychiatric disorder because it had 
been withdrawn by the veteran.  Thus, this matter is not 
currently before the Board.  

The Board notes that, in July 2001, a letter was issued to 
the veteran requesting that he clarify whether he wished to 
appear at a personal hearing.  In a signed statement dated in 
August 2001, the veteran indicated that he did not desire a 
hearing.  

The issues of an increased evaluation for a back disorder, 
service connection for hypertension, and entitlement to a 
TDIU rating are being addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

In a December 2003 rating decision, the RO denied increased 
ratings for the veteran's service-connected bilateral pes 
planus with bunions; his tinea pedis with onychomycosis, 
hyperhydrosis, and nail excisions; his scars from cyst 
excisions of the scrotum and right underarm; and his 
residuals of a fracture of the right thumb.  The RO also 
denied service connection for peripheral neuropathy.  

The veteran did not subsequently express disagreement 
regarding this decision.  Thus, these matters are not 
currently on appeal before the Board.  



FINDINGS OF FACT

1.  For the entire period since August 1990, the veteran's 
service-connected generalized skin rash has been manifested 
by no more than occasional manifestations of dry, scaly, 
hyperpigmented lesions on the arms, legs, trunk and face 
without exfoliation, exudation or itching; without systemic 
or nervous manifestations; and without marked disfigurement.  

2.  Since August 30, 2002, the service-connected generalized 
skin rash has remained essentially asymptomatic without 
affecting 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas and without the need for system 
therapy such of corticosteroids or other immunosuppressive 
drugs.  

3.  The veteran has not alleged an error of fact or law in 
the April 1991 rating decision that compels the conclusion, 
to which reasonable minds could not differ, that the results 
would have been manifestly different.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected generalized 
skin rash are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. § 4.118 including Diagnostic Codes 7806 
(2001); 38 C.F.R. § 4.118 including Diagnostic Codes 7806 
(2004).  

2.  The veteran has failed to raise a valid claim of clear 
and unmistakable error in the April 1991 rating decision.  38 
C.F.R. § 3.105(a) (2004); Simmons v. Principi, 17 Vet. App. 
104 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

With respect to the claim for an increased rating for a skin 
disorder, the Board finds that the notification requirements 
of VCAA have been satisfied in this case.  In this regard, 
the Board notes evidence development letters dated in 
February 2002 and February 2004, in which the RO advised the 
veteran of the type of evidence needed to substantiate his 
claims for increased ratings.  

In this letter, as well as a subsequent April 2004 letter, 
the RO also advised the veteran of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  

The veteran was also advised to identify any additional 
evidence that he believed might be relevant to his claims and 
what VA would do to assist him in the development of his 
claims.  

Although these letters were issued after the initial 
adjudication of his claim by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
VCAA had not been enacted at the time that the RO assigned an 
initial rating for the skin disorder in the June 1996 rating 
decision.  

Furthermore, the notice letters provided to the veteran were 
provided by the AOJ prior to the most recent transfer of his 
case to the Board, and the content of that notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice letters were provided, the claim was 
readjudicated and SSOC's were issued.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the issues on appeal would not 
be prejudicial to him.  

Furthermore, with respect to the claim for an increased 
rating for a skin disorder, the Board finds that, to the 
extent possible, all obtainable evidence identified by the 
appellant has been obtained and associated with the claims 
folder and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

In accordance with the January 2002 Remand instructions, the 
RO arranged for the veteran to undergo a VA examination to 
determine the nature and severity of his skin disorder in 
July 2003.  The report of this examination was obtained and 
associated with the claims folder.  

Therefore, with respect to the claim for an evaluation in 
excess of 10 percent for the service-connected skin disorder. 
the Board finds that VA has fully satisfied the requirements 
of VCAA by apprising him as to the evidence needed, and in 
assisting him in the development of his claim.  38 U.S.C.A. 
§§ 5103 and 5103A (West 2002).  

With respect to the claim of CUE in the April 1991 rating 
decision, the Board finds that the provisions of the VCAA and 
its implementing regulations do not apply to the claim.  

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (the Court) has held that the 
provisions of VCAA do not apply to a claim based on a 
previous decision having been the result of clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).  

The Court found that an attempt to obtain benefits based on 
an allegation of clear and unmistakable error "is 
fundamentally different from any other kind of action in the 
VA adjudicative process."  Livesay, 15 Vet. App. at 178.  

As such, an allegation of clear and unmistakable error does 
not represent a "claim," but a collateral attack on a final 
decision.  The provisions of VCAA, and its implementing 
regulations, are not, therefore, applicable to the 
adjudication of the issue of clear and unmistakable error in 
a prior final decision.  

As noted hereinabove, the remaining issues on appeal will be 
discussed in greater detail in the REMAND portion of this 
document.  


II.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected skin disorder.

The veteran is seeking an increased rating for his service-
connected skin disorder, which was originally characterized 
by the RO as a generalized skin rash.  

This grant was based on the report of a May 1996 VA skin 
examination in which it was noted that the veteran had dry, 
scaly, hyperpigmented lesions on both arms, both legs, his 
lower abdomen, and back.  It was also noted that he had dry, 
ill-defined patches of scale on his face.  The examiner noted 
diagnosis of icthyosis, and of eczema versus seborrheic 
dermatitis.  

In the June 1996 rating decision, the RO assigned a 10 
percent rating for generalized skin rash, effective on August 
6, 1990, which corresponds to the date of receipt of the 
veteran's original claim of service connection.  

The veteran now contends that the manifestations of his 
disability are more severe than is contemplated by the 10 
percent rating assigned under Diagnostic Code (DC) 7806.  

The Board notes that service connection has also been 
established for tinea pedis with onychomycosis, 
hyperhidrosis, and nail excisions, and that this disability 
has been separately evaluated as 10 percent disabling under 
DC 7806.  

Service connection has also been established for scars from 
cyst excisions of the scrotum and right underarm.  However, 
these matters are not presently before the Board.  

Thus, this discussion will focus on whether an evaluation in 
excess of 10 percent is warranted for the veteran's 
generalized skin disorder, without regard to the skin 
disorders involving the veteran's feet.  

However, given that the bulk of the treatment received by the 
veteran for skin problems since 1990 has been for his tinea 
pedis with onychomycosis, the Board notes that it will be 
necessary to discuss the medical treatment received for this 
problem to some extent.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that, during the pendency of the veteran's 
appeal, VA promulgated new regulations amending the rating 
criteria for skin disorders, effective on August 30, 2002.  
67 Fed. Reg. 49,590 (July 31, 2002).  

The Board also notes that, because the criteria for rating 
skin disorders has changed, the veteran is entitled to 
application of the version most favorable to him.  See 
VAOPGCPREC 3-2000.  

If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation can be no earlier 
than the effective date of that change, and that the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  See Rhodan 
v. West, 12 Vet. App. 55, 57 (1998), appeal dismissed, No. 
99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion).  

The Board further notes that the veteran was provided notice 
of the change in regulations in the December 2003 SSOC.  
Thus, the Board finds that it may proceed with a decision on 
the merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384, 393- 
394(1993).  

Under DC 7806 as it was codified prior to August 30, 2002, 
eczema is rated zero percent with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or a small area.  A 10 percent rating is assigned for eczema 
with exfoliation, exudation or itching that involves an 
exposed surface or an extensive area.  The next higher rating 
of 30 percent is assigned where exudation or itching is 
constant, or where there are extensive lesions or marked 
disfigurement.  The highest rating of 50 percent is assigned 
where there is ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or the 
disorder is exceptionally repugnant.  

Under the revised rating criteria effective on August 30, 
2002, DC 7806 assigns a no percent rating for dermatitis or 
eczema, affecting less than five percent of the entire body 
or less than five percent of exposed areas affected, and; no 
more than topical therapy is required during a period of 
twelve months.  

A 10 percent rating is assigned where at least five percent 
but not more than 20 percent of the entire body is affected, 
or at least 5 percent, but less than 20 percent of exposed 
areas are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  

A 30 percent rating is assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during a 
twelve month period.  

The highest rating of 60 percent is assigned when more than 
40 percent of the entire body or more than 40 percent of 
exposed areas are affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during a twelve month 
period.  

Having reviewed the complete record, the Board finds that the 
preponderance of the credible and probative evidence is 
against granting an evaluation in excess of 10 percent for 
the veteran's generalized skin rash under either the new or 
old criteria at any time since August 1990.  

In reaching this conclusion, the Board found the most 
probative evidence of record to be the reports of VA 
examinations conducted in October 1992, March 1993, May 1996, 
May 1999, and July 2003, and VA treatment records dated since 
1990.  

In this regard, the Board notes that a July 1991 clinical 
note contains a finding of hyperpigmented lesions of the left 
palm and finger.  Remaining clinical records dated throughout 
1990 and 1991 show extensive treatment for tinea pedis, 
onychomycosis, hyperhidrosis, and nail excisions, but not for 
skin problems on any area of the body other than his feet.  

The Board notes that, during an October 1992 VA general 
medical examination, the veteran complained of skin rashes 
involving his feet, but no other part of his body.  

An examination of the skin was found to be negative for any 
skin rashes or discharges, and no abnormally pigmented 
lesions were observed.  The examiner noted some chronic skin 
changes involving the interspaces of the feet.  The examiner 
noted a diagnosis of chronic tinea pedis and cellulites, but 
no other skin disorder.  

In the report of a March 1993 VA skin examination, it was 
noted that the veteran had hyperpigmented lesions over the 
distal legs and feet, bilaterally, which were described as 
dark brown.  The only other skin problem noted was 
onychomycosis of both feet.  

The next medical evidence of a skin disability other than 
those skin problems involving the veteran's feet is the 
report of the May 1996 VA skin examination.  

The examiner found that the veteran had dry, scaly, 
hyperpigmented lesions on both arms, both legs, his lower 
abdomen, and back.  It was also noted that he had dry, ill-
defined patches of scale on his face.  No exfoliation, 
exudation or itching was indicated, and no systemic or 
nervous manifestations were noted.  The report is also 
negative for any finding of disfigurement.  

VA outpatient treatment records dated throughout 1995 and 
1996 contain several notations of treatment for tinea pedis 
and onychomycosis of the feet, but not for skin rashes or 
other skin problems on the rest of his body.  

While hospitalized at a VA facility in October 1997 and 
November 1997, the veteran was treated for skin problems 
related to his feet.  However, no rash or other skin problems 
were noted with respect to any part of the body other than 
his feet were noted.  

VA outpatient treatment records dated throughout 1997 and 
1998 are also essentially negative for any treatment for skin 
problems other than those related to the veteran's feet, 
except for a November 1997 clinical note in which an examiner 
noted the presence of an erythematous and excoriated area on 
an upper extremity.  

In May 1999, the veteran underwent another VA skin 
examination.  However, no findings were reported other than 
onychomycosis of the feet.  VA outpatient treatment records 
dated throughout 1999 and 2000 are essentially negative for 
any complaints or findings related to skin problems other 
than onychomycosis of the feet.  In an August 2000 clinical 
records, an examiner specifically noted that examination was 
negative for any evidence of a rash.  

In an April 2001 clinical note, a VA examiner noted diagnoses 
of cellulites and psoriasis, but no findings were noted 
regarding the extent of these problems.  In June 2001 and 
December 2001 clinical notes, physical examinations were 
found to be negative for any evidence of a skin rash.  

Subsequent VA outpatient treatment records reveal no further 
complaints or treatment for skin rash or other skin problems 
except for those related to his feet.  

In the report of the July 2003 VA examination, it was noted 
that the veteran had been diagnosed with eczema and 
psoriasis.  The examination revealed no ulcerated lesions 
over the fact, upper extremities, chest, or trunk.  

The only clinical findings reported with respect to the 
veteran's skin were found on his feet, and those were 
diagnosed as tinea pedis, hyperhydrosis, and onychomycosis.  
However, the examiner did note a diagnoses of psoriasis based 
on the veteran's history, and chronic ulceration of the left 
foot with fungal and bacterial infections.  

In view of the aforementioned evidence, the Board concludes 
that the bulk of the complaints and examinations findings 
related to the veteran's skin since 1990 obviously pertain 
primarily to his service-connected tinea pedis with 
onychomycosis, hyperhidrosis and nail excisions, which is not 
as issue at this time.  

With respect to the service-connected generalized rash at 
issue in this case, the Board notes VA examination in October 
1992, March 1993, May 1999, and July 2003, was negative for 
any evidence of such a rash on his arms, legs, face or trunk.  

Although his May 1996 VA skin examination revealed scaly, 
hyperpigmented lesions on both arms, both legs, his lower 
abdomen, and back, and dry, ill-defined patches of scale on 
his face, the report of this examination is negative for any 
findings of exfoliation, exudation or itching.  This report 
is also negative for any systemic or nervous manifestations 
of this rash.  

Consequently, the Board finds that the preponderance of the 
evidence is against granting an evaluation in excess of 10 
percent under the old criteria of DC 7806 at any time since 
August 1990.  In essence, the Board finds that the service-
connected generalized skin rash has not been shown to be 
manifested by constant exudation or itching, extensive 
lesions, marked disfigurement, ulceration, or systemic or 
nervous manifestations.  

With respect to the new version of DC 7806, the Board also 
finds that the preponderance of the evidence is against 
granting an evaluation in excess of 10 percent at any time 
since August 2002, which is the effective date of those 
criteria.  

As discussed in detail hereinabove, the medical evidence of 
record has shown the service-connected generalized skin rash 
to be essentially asymptomatic since August 2002.  

There is no evidence of the rash being manifested by a 
presence on 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas are affected, and no evidence that 
he was treatment for a skin rash on areas of his body other 
than his feet through systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  

In summary, for the reasons shown above the Board finds that 
the criteria for an initial disability rating in excess of 10 
percent for the veteran's generalized skin disorder are not 
met.  


III.  Whether an April 4, 1991, rating decision that denied 
service connection for hypertension should be reversed on the 
basis of CUE.

The veteran essentially contends that the April 1991 rating 
decision that denied service connection for hypertension 
should be reversed on the grounds that the RO committed CUE 
in that decision.  

The record reflects that, in a statement dated in June 1990, 
the veteran's accredited representative indicated that the 
veteran wished to raise a claim of service connection for 
hypertension.  As indicated, this claim was denied by the RO 
in an April 1991 rating decision.  

As explained in the April 1991 letter notifying the veteran 
of that decision, the RO specifically denied service 
connection because his service medical records were negative 
for any diagnosis of hypertension and the evidence did not 
show that he had hypertension that was incurred in or 
aggravated by service.  

At the outset of this discussion, the Board notes that the 
issue of whether the veteran submitted a timely Notice of 
Disagreement (NOD) regarding the April 1991 rating decision 
has previously come before the Board on appeal.  

In a January 2002 decision, the Board found that the veteran 
did not submit a timely NOD the April 1991 rating decision.  
The January 2002 Board decision is final.  38 U.S.C.A. §§ 
511(a), 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2004).  

Consequently, as a result of the Board's determination, the 
April 1991 rating decision is also final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).  Such a 
final decision may, however, be reversed or amended where 
evidence establishes that it was a product of CUE.  38 C.F.R. 
§ 3.105(a).  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts. It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error' requires that error, 
otherwise prejudicial,...must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  "It 
must always be remembered that CUE is a very specific and 
rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test for determining when 
there was CUE present in a prior decision.  (1) Either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell, 3 Vet. App. at 313-14.  

Under § 3.105(a), CUE that requires revision of a prior final 
rating action exists only where it appears "undebatably" that 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied."  Russell, 3 Vet. App. at 313.  

In Fugo, 6 Vet. App. at 40, the Court refined and elaborated 
on the test set forth in Russell.  The Court stated that CUE 
was a very specific and rare kind of "error."  It was the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compelled a conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  

If a claimant-appellant wished to reasonably raise CUE there 
must be some degree of specificity as to what the alleged 
error was and, unless it was the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  

It must be remembered that there was a presumption of 
validity to otherwise final decisions, and that where such 
decisions were collaterally attacked, and a CUE claim was 
undoubtedly a collateral attack, the presumption was even 
stronger.  

Only if this threshold requirement is met does the Board have 
any obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).  

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence could never rise to the stringent definition of 
clear and unmistakable error.  Fugo, 6 Vet. App. at 44.  

Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.  

In addition, the Court held that the VA's breach of its 
general duty to assist could not form a basis for a claim of 
clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994).  

In Simmons v. Principi, 17 Vet. App. 104 (2003), the Court 
held that to the extent its case law "can be read to hold 
that it is permissible to deny, rather than dismiss without 
prejudice [to refiling], a CUE [clear and unmistakable error] 
claim as to a prior final RO decision because an appellant 
failed to meet pleading specifications, such opinions have 
been overruled by DAV v. Gober, supra."  Simmons, 17 Vet. 
App. at 114.  

In DAV v. Gober, 234 F.3d 682, 699 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) had invalidated the rule codified at 38 
C.F.R. § 20.1404(b) regarding the pleading requirements for a 
motion alleging clear and unmistakable error in a Board 
decision.  

As revised following issuance of the DAV v. Gober Federal 
Circuit decision, the amended section 20.1404(b) left intact 
the legal standard necessary to plead error, but eliminated 
the more stringent denial-of-motion criteria and replaced it 
with language stating that insufficient pleadings would be 
"dismissed without prejudice to refiling".  See 66 Fed. Reg. 
35903 (July 10, 2001).  

In this case, the veteran's claim of CUE in the April 1991 
rating decision was first raised during a March 1992 hearing 
at the RO.  At that time, his accredited representative 
asserted that the veteran's service medical records contained 
numerous instances of elevated blood pressure readings 
between 1982 and 1987.  

The representative argued that, because these readings could 
not be "disassociated" with his post-service diagnosis of 
hypertension, service connection should have been granted.  

In a February 1995 statement, the veteran again argued that 
service connection should have been granted for hypertension 
because his service medical records showed several instances 
of elevated blood pressure readings since 1982.  He argued 
that this showed that his disability first manifested in 
1982.  

For the reasons and bases that will be set forth, the Board 
finds that there is no evidence that the RO's interpretation 
of the facts in the April 1991 rating decision was 
"undebatably incorrect".  See Russell, 3 Vet. App. at 313.  

In essence, the Board finds that there is evidence which 
supports the RO's interpretation of the facts in the April 
1991 rating decision and that there was a factual basis for 
the RO's decision that the veteran did not have hypertension 
that was incurred in or aggravated by service.  

In this regard, the Board notes that, at the time of the 
April 1991 rating decision, the evidence of record included 
the veteran's service medical records and VA outpatient 
treatment records dated between October 1988 and February 
1991.  The record also included the report of a January 1988 
VA examination.  

As discussed, the veteran's representative asserted during 
his March 1991 hearing that there were a number of instances 
in his service medical records in which elevated blood 
pressure readings were cited.  However, while this is true, 
there are also numerous instances between 1979 and 1987 in 
which the veteran's blood pressure readings were not 
elevated.  

Most significantly, and as noted by the RO in the April 1991 
rating decision, there is no indication in his service 
medical records that he was ever given a diagnosis of 
hypertension while on active duty.  

Furthermore, the Board notes that the post-service VA 
treatment records that were associated with the claims folder 
at the time of the April 1991 rating decision were negative 
for any diagnoses of hypertension or any indication that the 
veteran was taking anti-hypertensive medication.  In 
addition, the report of a VA medical examination conducted in 
January 1988 was also negative for any diagnosis of 
hypertension.  

Although the veteran contends that the record at the time of 
the April 1991 rating decision established the presence of 
hypertension since service, the Board notes that there was in 
fact no medical evidence of record at the time of the April 
1991 rating decision showing that the veteran had even been 
given a diagnosis of hypertension.  

In essence, the Board believes that the absence of any 
diagnosis of hypertension in the service medical records or 
post-service treatment records of record at the time of the 
April 1991 rating decision can be reasonably interpreted to 
weigh against a finding that the veteran had hypertension 
that was incurred in or aggravated by service.  Thus, there 
is no evidence that the RO's interpretation of the facts in 
the April 1991 rating decision was undebatably incorrect.  

Although subsequently received medical evidence might have 
established that the veteran had hypertension, a 
determination that there was CUE must be based on the record 
that existed at the time of the April 1991 rating decision.  
Russell, supra at 314.  

The Board is cognizant that there is a VA clinical note dated 
in April 1991 of record showing that the veteran was given 
anti-hypertensive medication, which was not received by the 
RO until after the April 1991 rating decision.  

Generally, VA is considered to be on constructive notice of 
relevant medical evidence in a case even if that evidence was 
not contained in the claims folder at the time that a 
decision was rendered in that case.  

However, the Board notes that the constructive-notice-of-
records rule established in Bell v. Derwinski, 2 Vet. App. 
611 (1992), is inapplicable to a claim of CUE where the RO 
decision in question was rendered prior to Bell (i.e. prior 
to July 21, 1992).  

Such is the case here.  Russell requires only that the "law 
that existed at the time" of the prior final adjudication be 
considered.  See Damrel, supra.  In other words, because Bell 
did not exist at the time of the April 1991 RO rating 
decision, its holding is inapplicable to that decision.  

On this point, the Board notes further that VA's General 
Counsel has specifically held that Bell's "constructive 
receipt" requirement is not applicable to RO decisions 
entered prior to July 21, 1992.  See VAOPGCPREC 12-95.  

The General Counsel's holding applies here as all the prior 
final rating decisions in this case, and specifically the 
April 1991 decision being challenged by the veteran, were 
issued prior to July 21, 1992.  

Furthermore, even if the April 1991 clinical note was 
considered to be of record at the time of the April 1991 
rating decision, the Board notes that it might support a 
finding that the veteran had hypertension, but it does not 
provide any medical opinion linking that hypertension to his 
military service.  

As noted, to establish CUE, the error in question must be of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  

In this case, the RO specifically denied service connection 
because his service medical records were negative for any 
diagnosis and the evidence did not show that the claimed 
disability was incurred in or aggravated by service.  

Consideration of the notation in the April 1991 clinical note 
that the veteran was being given anti-hypertensive medication 
does not appear to manifestly change the outcome of the RO's 
decision.  

In summary, the Board believes that the veteran is 
essentially alleging that previous adjudications had 
improperly weighed and evaluated the evidence.  However, the 
Court has determined that such an allegation can never raise 
to the level of CUE.  Fugo, 6 Vet. App. at 43.  

Thus, the Board's denial of the instant CUE claim, in 
particular its rejection of the argument that the RO 
incorrectly weighed the evidence, is based on a pleading 
insufficiency, as contemplated by Fugo.  

Thus, the Board finds that the veteran's claim is dismissed 
without prejudice to refiling.  See Simmons, supra.  



ORDER

An increased, initial rating in excess of 10 percent for the 
service-connected generalized skin rash is denied.  

The claim alleging clear and unmistakable error in an April 
1991 rating decision that denied service connection for 
hypertension is dismissed without prejudice to refiling.  



REMAND

In January 2002, the Board remanded the claim of entitlement 
to an evaluation in excess of 10 percent for a low back 
disorder to the RO for additional evidentiary development.  

Specifically, the Board instructed the RO to afforded a VA 
examination to determine the nature and extent of all low 
back disability, and to distinguish, if possible, the degree 
of disability attributable to service from that attributable 
to a 1992 motor vehicle accident.  

It was noted that the examiner should conduct complete range 
of motion studies and to determine whether there was clinical 
evidence of additional limitation of motion of the low back 
due to pain, weakened movement, excess fatigability, or 
incoordination, flare-ups, and, if so, the degree of same.  

In July 2003, the RO arranged for the veteran to undergo a VA 
examination.  However, the Board notes that the examiner did 
not provide any specific findings regarding range of motion 
and he did not comment on whether there was any additional 
limitation of motion due to pain, weakened movement, or other 
symptoms specified in the remand instructions.  

In fact, the examiner offered virtually no clinical findings 
regarding the back other than to note that the veteran had a 
long-standing history of pain due to chronic sprain or 
strain.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary.  The 
Court further held that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  

The Board believes that the July 2003 did not provide the 
information sought in the January 2002 Remand.  For this 
reason, the Board finds that the information contained in the 
record is not sufficient to rate the veteran's disability.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  Consequently, a remand is necessary so 
that the veteran can undergo further examination.  

Because any evidence developed by the RO as a result of the 
increased rating claim will likely be relevant to the TDIU 
claim, the Board finds these issues to be "inextricably 
intertwined".  

Accordingly, the Board finds that the veteran's claim of 
entitlement to a TDIU rating may not be adjudicated until 
such time as his claim of entitlement to an increased 
evaluation for a back disability has been fully developed by 
the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

In the January 2002 remand, the Board also instructed the RO 
to obtain a medical opinion as to whether the veteran 
currently had chronic hypertension, and, if so, whether it 
manifested while the veteran was on active duty from March 
1979 to April 1987.  The RO was also instructed to ask the 
examiner whether it manifested during the year following 
service from April 1987 to May 1988.  

In March 2003, the RO received a response from a VA physician 
who had reviewed the claims folder.  That physician concluded 
that the veteran's hypertension was not diagnosed until 1991 
and that it was not related to his military service.  

However, the examiner incorrectly noted that the veteran was 
discharged in 1984, instead of 1987.  The examiner also noted 
that there was a 1997 clinical note indicating that the 
veteran's hypertension had been diagnosed 11 years before.  
In light of this notation, and the fact that the examiner 
incorrectly believed that the veteran was discharged in 1987, 
the Board believes that an additional review by a physician 
is necessary to clarify the date of onset of his 
hypertension.  

Accordingly, this case is remanded for the following:

1.  The RO should take appropriate steps 
to contact the veteran in order to ask 
him to provide a list of the names and 
addresses of any additional doctors and 
medical care facilities (hospitals, HMOs, 
etc.) which have treated him for the 
disabilities at issue.  He should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider identified.  
When the veteran responds, the RO should 
obtain records from each health care 
provider the veteran identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform the veteran 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.

2.  The RO should make arrangements for 
another physician to review the veteran's 
claims folder to determine the nature and 
likely etiology of his claimed 
hypertension.  Based on his/her review of 
the case, the examiner should provide an 
opinion as to whether the veteran has 
current disability manifested by 
hypertension that at least as likely as 
not manifested while the veteran was on 
active duty from March 1979 to April 
1987, or during the one year period 
following separation from April 1987 to 
May 1988.  If it is found that chronic 
hypertension did not manifest during 
these periods, the examiner should offer 
an opinion as to whether the veteran's 
current disability is otherwise related 
to a disease or injury incurred between 
March 1979 and April 1987.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.  

3.  The RO should make arrangements with 
the appropriate medical facility for the 
veteran to be afforded an orthopedic 
examination to show the nature and 
severity of the service-connected low 
back disability.  The claims folder must 
be provided to the examiner for review.  
The examiner should be asked to include 
x-ray studies and to provide complete 
observations of the ranges of motion of 
the lumbar spine.  All findings should be 
reported in detail.  The examination 
report should include specific responses 
to the following medical questions:  

a. What are the ranges of motion of 
the veteran's low back in terms of 
flexion and extension?

b. Does the veteran's low back exhibit 
weakened movement, excess 
fatigability, incoordination, or pain 
on use attributable to the service-
connected disability (if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
these symptoms)?

d. Does pain significantly limit 
functional ability during flare-ups or 
when the low back is used repeatedly 
over a period of time (these 
determinations should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss due to pain on use or during 
flare-ups)?

4.  Following completion of the requested 
development. the RO should adjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue an SSOC, and the veteran should be 
afforded time in which to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


